UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 June 9 2011 Date of Report (Date of earliest event reported) Gold Reserve Inc. (Exact name of registrant as specified in its charter) Yukon Territory, Canada001-31819 NA (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 926 West Sprague Ave, Suite 200, Spokane, Washington 99201 (Address of principal executive offices) (Zip Code) 509-623-1500 Registrants telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Gold Reserve Inc. held its 2011 Annual Meeting of Shareholders on June 9, 2011 (the Annual Meeting). The following are the results of the matters voted upon by the shareholders at the Annual Meeting: Outcome of Vote Votes For Votes Withheld Abstain 1. Election of Directors to serve until the next Annual Meeting or until their successors are elected and have qualified; The election of: Rockne J. Timm FOR A. Douglas Belanger FOR 99,967 James P. Geyer FOR James H. Coleman FOR Patrick D. McChesney FOR Chris D. Mikkelsen FOR Jean Charles Potvin FOR 2. Appointment of Auditor The appointment of PricewaterhouseCoopers LLP as auditor until the close of the next annual meeting or until a successor is appointed. FOR There were no broker non-votes for either of the matters listed above. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 10, 2011 GOLD RESERVE INC. By : /s/ Robert A. McGuinness Robert A. McGuinness V.P. Finance and Chief Financial Officer
